Exhibit 10.1

 

LOGO [g699070g77n84.jpg]

Weight Watchers International

675 Ave. of the Americas

New York, NY 10010

September 30, 2013

Dear Lesya:

I am delighted to confirm Weight Watchers International’s offer of employment to
you for the position of President, North America reporting to Jim Chambers,
Chief Executive Officer. We are extremely excited to have you on our team and
are looking forward to a fun and fruitful collaboration over the next years.

The details of your initial compensation and benefits package are attached. To
indicate your acceptance of the offer, please sign and date the enclosed
acceptance letter and forward to me at your earliest convenience.

You are joining the company at a very exciting stage of our transformation. We
anticipate that your unique capabilities and experience will play a critical
role in our efforts as we strive to achieve and exceed our growth goals going
forward. On behalf of the entire team at Weight Watchers International, welcome
aboard!

Kind regards,

 

/s/ Ann R. Hollins

Ann R. Hollins Chief Human Resources Officer



--------------------------------------------------------------------------------

Lesya Lysyj – September 30, 2013 - Employment Offer Letter: Compensation and
Benefits details

 

Hire Date    TBD Base Salary    US $525,000 gross, per annum, less lawful
deductions. To be paid bi-weekly, every other Thursday. Salaried position- not
overtime eligible. Annual performance bonus   

You will be eligible to earn a bonus in accordance with the Weight Watchers
bonus plan. Under the current plan, the bonus target for this position is 60% of
Base Salary (25% based on individual performance and 75% based on Corporation
performance), which can be over or underachieved depending on performance.

 

The Corporation performance portion is based on 25% of the Corporation’s overall
performance and 75% of the NACO business performance.

 

In order to be eligible to earn any bonus, you must be employed by October 1st
of the bonus year and be an active employee on the date of payment.

 

You shall receive your 2013 fiscal year performance bonus based on a full year
of employment. For purposes of the 2013 performance bonus, the Corporation’s
performance and your individual performance ratings shall be no less than 100%
of target.

Incentive Equity Award   

You will receive an award under the Corporation’s stock incentive plan with an
aggregate grant amount value of US$656,250 allocated 75% to stock options and
25% to restricted stock units. The grant amount value will be awarded in two
equal installments with the first installment to be granted upon your date of
hire and the second installment to be granted as of November 15, 2013. The first
installment shall vest proportionately on an annual basis over a 4-year period
beginning on the first anniversary of your employment start date and the second
installment shall fully vest on the third anniversary of the November grant
date.

 

The exercise price of the stock options will be determined by taking the average
closing price of Weight Watchers stock on the grant date and the four (4)
trading days that immediately precede that date. The stock options will expire
in ten (10) years after the grant date. The number of option shares granted will
be determined based on the Black-Scholes value of an option with respect to
Weight Watchers common stock one week before the grant date. The number of
restricted stock units granted will be determined



--------------------------------------------------------------------------------

   based on the closing price of Weight Watchers common stock one week before
the grant date. Your awards are subject to your continued employment and shall
be governed by the Weight Watchers International, Inc.’s stock-based incentive
compensation plan documents and relevant agreements. Annual Equity Program   
You will also be eligible to participate in the Corporation’s annual incentive
equity award program with an initial target aggregate grant amount value of 125%
of Base Salary for fiscal year 2014, allocated 75% to stock options and 25% to
restricted stock units; terms and timing to be determined pursuant to a separate
Compensation Committee resolution at such time as such annual incentive awards
are generally made to executives of the Corporation. You shall also be eligible
to participate in any other performance-based equity incentive programs, if any,
as may be established from time to time by the Corporation for executives of the
Corporation. Sign On Bonus    You will receive a sign on bonus of US $170,000
payable within thirty (30) days of your employment start date. If you
voluntarily resign or are terminated for Cause (as such term is defined in the
Weight Watchers International, Inc.’s stock-based incentive compensation plan
documents and relevant agreements to be executed in connection with the
Incentive Equity Award described above) prior to your one year anniversary, any
amount of such bonus received by you shall be repaid by you to the Corporation.
Severance    In the event of termination by the Corporation of your employment
other than for Cause (as such term is defined in those certain Terms and
Conditions for Employee Stock Awards to be executed in connection with the
Incentive Equity Award described above), the Corporation shall pay you twelve
(12) months of Base Salary in one lump sum within thirty (30) days of
termination and the Corporation shall pay for your continued health coverage
under the Corporation-sponsored health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) for twelve (12) months following the
termination (or such shorter period of time if you obtain alternative health
coverage from another employer); provided, however, such Severance shall not be
paid in the event termination results from a change in control of the
Corporation and benefits or other consideration in connection therewith is
payable pursuant to a continuity or other agreement with the Corporation. Car
Allowance    Car allowance of US $1,100 per month



--------------------------------------------------------------------------------

Paid Time Off Policy    You will be entitled to a total of 24 days of Paid Time
Off (on a pro-rated basis), and company holidays (subject to local practices).

Health Care, Dental

and Vision Plan

   Coverage is available under the current plan, in accordance with the terms of
the official plan documents. Coverage is effective from your date of hire.

Weight Watchers

Savings Plan (WWSP)

   You will be eligible to participate in the Weight Watchers 401k plan in
accordance with the terms of the official plan documents.

Weight Watchers Exec

Profit Sharing Plan

(WWEPSP)

   You will be eligible to participate in the Non-Qualified Defined Contribution
plan, per company policy, in accordance with the terms of the official plan
documents. Life Insurance    You will be eligible for life insurance, in
accordance with the Corporation’s policies and the official plan document.
Currently you would be eligible for life insurance at two times your annual
salary plus optional coverage available at the employee’s expense. Wellness
Allowance    You will be paid $1,000 towards approved wellness or fitness
expenses. You will be eligible for this allowance three months after date of
hire, and on an annual basis thereafter. Continuity Agreement    Upon
commencement of employment, you will be eligible to enter into a continuity
agreement with the Corporation.



--------------------------------------------------------------------------------

 

LOGO [g699070g77n84.jpg]

Weight Watchers International

675 Ave. of the Americas

New York, NY 10010

Ann R. Hollins

Chief Human Resources Officer

Weight Watchers International. Inc.

675 Avenue of Americas, 6th Floor

New York, NY 10010

This is to confirm my acceptance of the offer of conditional employment
presented to me by Weight Watchers International for the position of President,
North America (per the offer letter and attachment dated September 30, 2013).

I understand that my employment with Weight Watchers International is at will
and that Weight Watchers International may terminate my employment at any time,
with or without notice. I understand that I am also free to terminate my
employment at any time, for any reason, with or without notice.

My signature below confirms that I understand and agree to the contents of my
offer letter (a copy of which I have signed and attached).

I am pleased to accept Weight Watchers International’s offer, and I look forward
to working with you.

 

/s/ Lesya Lysyj

     

October 7, 2013

Lesya Lysyj       Date